DETAILED ACTION
Response to Election/Restriction
This communication is responsive to the provisional election made without traverse on 10/10/2022 to prosecute the invention of Group I, including claims 1-8 and added claims 21-36. Other Groups, including claims 9-20 are withdrawn from further consideration, as being drawn to a non-elected invention. A complete reply to a future final office action must include cancellation of non-elected claims or other appropriate action (37 CFR 1.144). See MPEP § 821.01.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 7-8, 21-22, 27-28, 29-30 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McElhone (U. S. Pat. No. - 11,138,990).
	Regarding claims 1, 21 and 29, McElhone discloses a device (200) comprising: one or more processors; and memory storing instructions (col. 11, lines 48-55) that, when executed by the one or more processors (col. 11, line 22-40) cause the device to: receive audio content captured by a plurality of microphones (106, 108) associated with a hearing device (702); determine that a first portion of the audio content is associated with a first microphone of the plurality of microphones (704, 706); generate, based at least on the first portion being associated with the first microphone, audio indicative  (708 or 710) of the first portion; and send, to the device for output, the audio indicative of the first portion (Figs. 3 and 7A) as claimed.
	Regarding claims 2, 22 and 30, McElhone further discloses the device, wherein the first microphone is a unidirectional microphone (Fig. 3) configured to capture audio content from a direction, and wherein the instructions that, when executed by the one or more processors, cause the device to determine that the first portion is associated with the first microphone cause the device to determine that the first portion originated from the direction (Fig. 7A).
	Regarding claims 7, 27 and 35, McElhone further discloses the device, wherein the first portion is indicative of speech (708, 710), and wherein the instructions that, when executed by the one or more processors, cause the device to generate audio indicative of the first portion cause the device to generate a reiteration of the speech (Fig. 3). 
	Regarding claims 8, 28 and 36, McElhone further discloses the device, wherein the hearing device comprises a speaker (716), and wherein the instructions that, when executed by the one or more processors, cause the device to send (col. 11, line 22-40), to the hearing device for output, the audio indicative of the first portion cause the device to send, to the hearing device for output via the speaker, the audio indicative of the first portion (Fig. 3).
Allowable Subject Matter
Claims 3-6, 23-26 and 31-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAN NI whose telephone number is (571)272-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a PTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUHAN NI/Primary Examiner, Art Unit 2651